Citation Nr: 0910104	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-43 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic left wrist 
strain.

2.  Entitlement to service connection for a chronic neck 
disorder.

3.  Entitlement to service connection for a chronic right arm 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include anxiety and depression.

5.  Entitlement to an increased disability evaluation for the 
Veteran's lumbar spine degenerative disc disease, currently 
evaluated as 20 percent disabling.

6. Entitlement to a separate disability evaluation in excess 
of 10 percent for the Veteran's right lower extremity 
decreased sensation associated with her lumbar degenerative 
disc disease.

7. Entitlement to a separate disability evaluation in excess 
of 10 percent for the Veteran's left lower extremity 
decreased sensation associated with her lumbar degenerative 
disc disease.

8. Entitlement to an increased disability evaluation for the 
Veteran's right wrist deQuervain's tenosynovitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2004 and October 2004.  In March 2007, the Veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  The case was remanded in July 
2007.

At her hearing, the Veteran mentioned fibromyalgia, 
indicating she had filed a claim for service connection this 
condition.  However, as was indicated at the hearing, service 
connection for fibromyalgia was denied in a January 2007 
rating decision.  The Veteran did not specifically disagree 
with that determination at the hearing, and, in any event, a 
Notice of Disagreement (NOD) must be filed with the VA office 
that entered the determination with which disagreement has 
been expressed.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 
see also Hamilton v. Brown, 39 F.3d 1574, 1582-85 (Fed. Cir 
1994); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  As 
there is no notice of disagreement in the claims file, the 
Board does not have jurisdiction over the issue, and the 
issue is not currently before the Board.  

In connection with her application to reopen her claim for 
service connection for chronic left wrist sprain, the Veteran 
has written, on multiple occasions, that she  believes that 
service connection should be granted for ulnar neuropathy of 
the left arm.  The RO, however, has only addressed the 
question of whether a claim for service connection for 
chronic left wrist strain residuals has been reopened.  In 
contrast, a claim based on a distinct and separate diagnosis 
is a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  The issue of service connection for ulnar neuropathy 
of the left upper extremity is REFERRED to the RO for initial 
development and consideration on the merits (i.e., without 
requiring new and material evidence). 

In a statement received in March 2004, the Veteran claimed 
entitlement to service connection for a shoulder disorder, as 
well as a cervical spine disorder.  However, the RO has not 
addressed the issue regarding a shoulder disorder, and it has 
never been the subject of a rating decision; nevertheless, 
the Veteran has continued to raise contentions pertaining to 
a shoulder condition.  The claim for service connection for a 
shoulder disability is REFERRED to the RO for initial 
development, including clarification of the issue, and 
consideration.  

The Veteran has also stated on several occasions that she is 
unemployable due to her service-connected disabilities.  This 
raises the issue of entitlement to a total disability based 
on individual unemployability (TDIU) rating, which is 
REFERRED to the RO for appropriate action.

The issues of service connection for a cervical spine 
disorder, a right arm disability, and an acquired psychiatric 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since a June 1999 rating decision, 
which denied service connection for chronic left wrist 
strain, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

2.  Throughout the appeal period, degenerative disc disease 
of the lumbar spine has been manifested by MRI evidence of 
mild disc bulging, with limitation of motion, but with 
flexion to greater than 30 degrees, and without ankylosis, 
incapacitating episodes, or additional functional impairment, 
and the schedular criteria are adequate.     

3.  Throughout the appeal period, decreased sensation in the 
right lower extremity has been manifested by decreased 
sensation to pinprick in lumbosacral nerve distribution 
pattern, normal sensation to light touch, and complaints of 
pain without objective signs of weakness or functional 
impairment; the schedular criteria are adequate.  

4.  Throughout the appeal period, decreased sensation in the 
left lower extremity has been manifested by decreased 
sensation to pinprick in lumbosacral nerve distribution 
pattern, normal sensation to light touch, and complaints of 
pain without objective signs of weakness or functional 
impairment; the schedular criteria are adequate.  

5.  Throughout the appeal period, deQuervain's tenosynovitis 
of the right wrist has been manifested by limitation of 
motion and complaints of pain without ankylosis or additional 
functional impairment; the schedular criteria are adequate.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for chronic left wrist 
strain, and the June 1999 RO decision remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Throughout the appeal period, the criteria for an 
evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2008).    

3.  Throughout the appeal period, the criteria for an 
evaluation in excess of 10 percent for decreased sensation in 
the right lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, 
Diagnostic Code 8720 (2008).  

4.  Throughout the appeal period, the criteria for an 
evaluation in excess of 10 percent for decreased sensation in 
the left lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, 
Diagnostic Code 8720 (2008).  

5.  Throughout the appeal period, the criteria for an 
evaluation in excess of 10 percent for deQuervain's 
tenosynovitis of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

A Veteran is competent to give evidence about what he or she 
experienced; for example, to report that he or she had 
certain injuries during service or experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layman, however, he or she is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because such requires 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  


I.  New and Material Evidence

Service connection for chronic strain of the left wrist was 
previously denied by the RO in a rating decision dated in 
June 1999.  The Veteran did not appeal within a year of the 
July 1999 notification of the denial, and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened, and if so reopened, the claim will be reviewed 
on a de novo basis.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008). 

Evidence of record at the time of the June 1999 rating 
decision included service treatment records, which showed 
extensive treatment for a right wrist sprain sustained in 
July 1991, but did not contain any mention of left wrist 
complaints.  As reported by the Veteran immediately after the 
accident, the Veteran said she was lifting a 90 pound pump 
when the grip was lost and the weight was all put on the 
fingers, hyperextending them.  Subsequent evaluations and 
consults include histories of the injury, but did not mention 
any left wrist involvement or complaints.  After her 
discharge from active duty in 1992, the Veteran enlisted in 
the Navy Reserve in October 1994.  The enlistment examination 
did not include any complaints or abnormal findings relating 
to the left wrist, and she was transferred to the inactive 
reserve in November 1995, without any mention of left wrist 
complaints in the service treatment records.  

On her initial claim for VA compensation in February 1998, 
the Veteran did not mention a left wrist condition.  A left 
wrist condition was first mentioned in a March 1998 VA 
outpatient treatment record, when the Veteran was seen 
complaining that her left wrist had "popped" the previous 
day.  It had "locked up" while she was writing, and then 
"popped" while lifting.  A history of dislocation was 
noted.  She complained of pain in the snuff box area.  On 
examination, she explained that it had begun hurting the 
previous day while she was writing, and then she felt it 
"pop" when she picked up her 2-year-old the previous 
evening.  The left wrist was visibly swollen on examination, 
and highly tender.  X-ray was negative, and the diagnosis was 
left medial wrist strain.  

On a VA examination in April 1998, the Veteran said that she 
had been lifting a box which weighed about 200 pounds in 
service, which strained both of her hands.  She said that at 
the time, she had the more severe pain in the right hand, 
which had been treated in service.  The diagnoses were 
chronic strain of both wrists, and deQuervain's tenosynovitis 
of the right wrist.  

Based on this evidence, the RO denied the claim, finding that 
a chronic left wrist strain had not been incurred in service.  

Evidence received since then includes VA treatment records 
showing that in January 1999, the Veteran was again seen 
complaining of left wrist pain.  She complained of a long 
history of left wrist pain that she said radiated to the 
elbow, and she wanted an evaluation as to carpal tunnel.  She 
reported an injury to the right wrist in service.  She said 
she was discharged in July 1992, and since then had had 
progressive weakness in the left wrist, especially over the 
past 1-1/2 years.  She said that she had problems carrying her 
child when he weighed 20 pounds.  In August 1999, she 
reported the history of an injury to the right wrist in 
service.  She was now complaining of shooting pain in the 
left arm down to the level of the hand with numbness and 
swelling in the hand, of which she had been aware over the 
past year.  The diagnosis was probable left carpal tunnel 
syndrome, with a history of strain of the left flexor muscles 
of the left forearm, and generalized laxity of ligaments.  

On a VA examination in August 2004, the Veteran stated that 
she had been carrying a water siphon compressor in service 
when her right hand started to give out, "so she carried it 
more with her left hand."  She said she started having pain 
in her left wrist, left hand, and left lower forearm after 
she left service.  Other than the water siphon compressor, 
she had not had any injuries.  The diagnosis was 
tenosynovitis in the left wrist and thumb.  However, the RO 
had previously considered, and rejected, a diagnosis of 
chronic left wrist strain based on a history of a left wrist 
injury in service, considering it to be outweighed by the 
absence of any notation of such an injury in the service 
treatment records, or in the service treatment records 
related to her reserve service.  The Board also observes that 
these opinions did not address the intercurrent injury in 
March 1998; indeed, on this latest August 2004 examination, 
she denied any other injuries.  The Board is not obliged to 
accept an opinion based on inaccurate medical history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).   

Electromyogram and nerve conduction velocity studies in July 
2004 disclosed bilateral ulnar neuropathy; however, as noted 
in the introduction, this new diagnosis, as it pertains to 
ulnar neuropathy of the left upper extremity, constitutes a 
new claim, and is referred to the RO for initial 
consideration.  See Boggs, supra.  The Veteran also contends 
that her left wrist disability is secondary to her service-
connected right wrist disability.  However, while this 
contention is new, the Veteran, as a layperson, is not 
competent to render an opinion as to the cause or etiology of 
any current disorder because such requires medical expertise.  
See, e.g., Routen; Espiritu, supra.  There is no medical 
evidence in support of this contention.  In this regard, the 
Veteran points to the electromyogram and nerve conduction 
velocity (NCV) studies of July 2004, which diagnosed 
bilateral ulnar neuropathy, in support of her contention, but 
it must be noted that the Veteran is service-connected for 
deQuervain's tenosynovitis of the right wrist, and not ulnar 
neuropathy.  Accordingly, the new evidence does not raise a 
reasonable possibility of substantiating the claim, and, 
hence, is not material.  38 C.F.R. § 3.156(a).  Therefore, 
the Board finds that new and material evidence has not been 
presented, and the 1999 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

A.  Degenerative disc disease lumbar spine

The Veteran was treated for low back strain in service, after 
lifting a heavy box.  After service, service connection for 
chronic lumbar strain/mechanical back pain was granted with a 
10 percent evaluation assigned effective February 1998.  In 
an April 2001 rating decision, the rating was increased to 20 
percent, effective in June 2000.  In December 2003, the 
Veteran filed a claim for an increased rating for lumbar 
strain, claiming that the condition had worsened.  She 
contends that she has constant, severe back pain with 
radiation of pain into the lower extremities.  In March 2004, 
she was granted separate 10 percent evaluations for decreased 
sensation of the left and right lower extremities, associated 
with degenerative disc disease of the lumbar spine.  These 
lower extremity conditions will be addressed below.  

The Veteran's degenerative disc disease has been evaluated 
under diagnostic code 5243, which pertains to intervertebral 
disc syndrome.  Intervertebral disc syndrome is rated based 
on a general formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

The medical evidence does not show that the Veteran's 
degenerative disc disease has resulted in incapacitating 
episodes requiring bedrest and treatment by a physician.  In 
this regard, from March to April 2004, the Veteran was 
hospitalized in a VA chronic pain program for a multi-
disciplinary approach for multiple symptoms including chronic 
low back pain with radicular pain into the left lower 
extremity in the L-5 distribution.  However, during the 
hospitalization, it was noted that she also had diffuse body 
aches and pain, and the impression was that she was most 
likely having fibromyalgia or tension myalgia.  Moreover, 
bedrest was not prescribed; to the contrary, her treatment 
included various types of exercise, and she was advised to 
continue exercises and walking at the time of discharge.  The 
discharge diagnoses were chronic low back pain with radicular 
pain in the left lower extremity, chronic bilateral wrist 
pain, history of carpal tunnel syndrome, left shoulder and 
scapular pain, myofascial with trigger points, and 
fibromyalgia and tension myalgia; thus, the treatment was not 
solely for her service-connected back condition.  Finally, 
the evidence shows that this admission was scheduled at a 
time which was convenient to the Veteran, due to her other 
obligations, in particular child care, indicating she was not 
incapacitated.  Therefore, this treatment was not for an 
incapacitating episode, and no other incapacitating episodes 
have been clinically documented during the appeal period.  

Alternatively, degenerative disc disease of the lumbar spine 
may be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-
5243 (2008).  Under this formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is warranted.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Id. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).  

The above criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Throughout the appeal period, the Veteran has been in receipt 
of a 20 percent rating for her low back disability.  For a 
higher rating, forward flexion must be limited to 30 degrees 
or less, or there must be ankylosis.  The medical evidence 
does not show limitation of forward flexion to 30 degrees or 
less, and ankylosis, either favorable or unfavorable, has not 
been shown.  

In this regard, on a VA examination in March 2004, the 
Veteran complained of severe pain in the lumbar spine.  On 
examination, she had normal posture and a steady gait.  Range 
of motion testing, measured with a goniometer, revealed 
flexion to 60 degrees at which point she experienced pain; 
extension to 18 degrees; right lateral flexion to 18 degrees; 
left lateral flexion to 18 degrees; right rotation to 20 
degrees; and left rotation to 25 degrees.  

A VA examination was conducted in September 2005, during a 
time when the Veteran was having a flare-up of pain.  On this 
examination, range of motion, measured using a goniometer, 
and to the point where pain began, revealed flexion to 45 
degrees; extension to 12 degrees; right lateral flexion to 18 
degrees; left lateral flexion to 18 degrees; right rotation 
to 20 degrees; and left rotation to 20 degrees.  There was 
guarding and tenderness but no spasms or weakness.  There was 
no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use.  X-rays showed a normal lumbosacral spine.  

Later, on a VA examination in April 2008, range of motion 
testing, measured with a goniometer, revealed flexion to 55 
degrees at which point she experienced pain; extension to 14 
degrees; right lateral flexion to 18 degrees; left lateral 
flexion to 20 degrees; right rotation to 30 degrees; and left 
rotation to 25 degrees, for a combined range of motion of 162 
degrees.  Again, there was no additional range of motion loss 
due to pain, fatigue, weakness, lack of endurance or 
incoordination following repetitive use.  

VA treatment records dated throughout the appeal period 
similarly fail to disclose ankylosis or limitation of flexion 
to 30 degrees or less.  For example, an evaluation in the 
Physical Medicine and Rehabilitation Service (PM&RS) physical 
therapy clinic in March 2004 revealed forward flexion to 50 
degrees, and regarding generalized mobility in the lumbar 
spine, there was minimal restriction.  Therefore, under the 
general formula, a higher rating is not warranted.

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the VA examinations 
specifically noted that there was no change in range of 
motion with repetitive use.  There was no weakness, and there 
was no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use.  While the Veteran states that she has 
spasms, such were not clinically shown and, in any event, 
muscle spasms and guarding are contemplated by the 20 percent 
rating currently in effect.  Moreover, functional impairment 
must be supported by adequate pathology.  Johnson v. Brown, 9 
Vet. App. 7, 10 (1996).  An MRI scan in February 2004 
disclosed mild bulging disks of L4-5 and L5-S1, and no 
herniation has been shown.  Thus, a higher evaluation based 
on these factors is not warranted.  

B.  Decreased Sensation in the Lower Extremities

Under the general rating formula for rating conditions of the 
spine, any associated objective neurologic abnormalities are 
to be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2008).  

The VA examination in March 2004 disclosed pinprick sensation 
decreased on the right foot to above the ankle and left foot 
above the ankle, except for the left 3rd, 4th, and 5th toes.  
Sensation was intact to light touch on the feet and lower 
legs.  Leg muscles appeared symmetrical bilaterally, and leg 
strength was normal at 5/5 bilaterally.  Patellar and 
Achilles reflexes were normal bilaterally.  

The VA examination in September 2005, conducted during a 
flare-up, disclosed leg strength to be symmetrical 
bilaterally.  Leg strength was normal at 5/5 bilaterally, to 
hip flexion, knee flexion, ankle flexion, and great toe 
flexion.  Sensation was intact to light touch on the feet and 
legs, but not intact to pinprick on the right foot, all toes, 
up to 5 cm below the right knee, and from the left foot, all 
toes, to 8 cm below the left knee.  The distribution of the 
pinprick sensory loss was noted to be consistent with  lumbar 
disc disease of L4, L5, and S1.  She did not have any atrophy 
of the legs.  

On the April 2008 VA examination, the Veteran stated that she 
had intermittent radiation of pain, characterized by sharp 
pain, 3 to 5 times per day, lasing 30 to 45 minutes.  She 
also said she had numbness in the same distribution as the 
pain.  Straight leg raise of each lower extremity caused low 
back pain.  Sensation to monofilament and light touch was 
intact in both lower extremities, but sensation to pinprick 
was impaired.  The leg muscles appeared symmetric.  Strength 
in the lower extremities was normal.  Patellar reflexes were 
1+/1+ bilaterally, noted to reflect lumbar 2, 3, and 4.  
Achilles reflexes were 2+/2+, noted to reflect sacral 1 and 
2.  There was no muscle wasting or atrophy of the legs, and 
no joints were affected.  The examiner stated that there was 
no weakness related to peripheral neuropathy so determination 
of mild-moderate-severe was not applicable.  

All of these examinations show that the Veteran's symptoms of 
radiation into the lower extremities are manifested by pain 
on straight leg raising and impaired sensation to pinprick in 
the feet and legs, but with no impairment to light touch or 
monofilament, and no weakness.  The remainder of the evidence 
is consistent with these findings.  While she complains of 
frequent radiation of pain into the lower extremities, the 
only documented findings have been decreased sensation to 
pinprick, unaccompanied by any decrease in the monofilament 
or light touch sensation.  No additional impairment has been 
objectively shown.  Thus, in view of the limitation of 
objective findings, the Board finds that the evidence is 
against an evaluation in excess of 10 percent for the sensory 
impairment in either lower extremity.  The evidence does not 
more closely approximate the criteria for a higher rating at 
any specific time during the appeal period.  

C.  Extraschedular Consideration-Back and Legs

The Veteran contends that her back disability and associated 
lower extremity conditions caused her to lose a job as a 
grocery store clerk.  Thus, the Board must address the 
question of whether to refer the case for an extraschedular 
rating.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In 
this regard, the standard of marked interference with 
employment required for an extraschedular evaluation is less 
than the standard for a TDIU rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
Veteran's back disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
low back disorders, and for higher ratings for separate 
neurological manifestations.  Moreover, there is no 
symptomatology pertaining to the low back, with radiation 
into the lower extremities, which the Board has not 
considered in its evaluation.  She has multiple medical 
diagnoses, including non-service-connected fibromyalgia, and 
recently diagnosed rheumatoid arthritis, with possibly 
overlapping symptomatology, as some treatment records appear 
to attribute her pains to non-service-connected conditions; 
however, in evaluating the Veteran's claim, the Board has not 
excluded any symptoms involving the low back or radiculopathy 
into the lower extremities.  Therefore, the ratings are 
adequate, and referral for extraschedular consideration is 
not required.  In this regard, there are no symptoms 
referable to the low back condition noted during the relevant 
time period which are not included in the rating criteria.  
As discussed above, the Veteran's symptoms do not meet the 
criteria for a higher and/or separate rating during the 
appeal period.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  The Board does observe, however, that 
although the Veteran has not been employed at a job since 
2000, she takes care of her children.  In May 2007, it was 
noted that she was homeschooling her son, that is, acting as 
a teacher for her son.  Moreover, in November 2005, however, 
she reported to a VA vocational rehabilitation counselor that 
she had left her cashier job at the supermarket because 
salary increases had not been given, and a job as a cashier 
at a drug store job because of childcare issues.  Moreover, 
inasmuch as the schedular criteria are adequate, referral for 
extraschedular consideration is not appropriate in this case.

For the reasons discussed above, the evidence does not more 
closely approximate the criteria for a higher rating, and the 
preponderance of the evidence is against the claims for 
higher ratings for degenerative disc disease of the lumbar 
spine and associated deceased sensation in both lower 
extremities.  Further, the rating criteria are adequate, and 
there are no distinct periods of time during the appeal 
period during which any of the disabilities would warrant a 
higher rating.  The preponderance of the evidence is against 
the claims; therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  DeQuervain's Tenosynovitis of the Right Wrist

Service treatment records show that the Veteran was seen in 
July 1991 complaining of inability to move the right fingers 
and hand.  She had been lifting a 90-pound pump when grip was 
lost and the weight was all put on the fingers, which were 
hyperextended.  The diagnosis was a sprained wrist, which was 
treated with a cast for three weeks.  In October 1991, she 
complained of a recurrence of right wrist pain with heavy 
lifting at work.  The impression was deQuervain's syndrome.  
In December 1991, her deQuervain's syndrome was noted to be 
resolved.  

After service, the Veteran filed a claim for service 
connection for a right wrist condition in February 1998.  A 
VA examination in April 1998 resulted in a diagnosis of 
deQuervain's tenosynovitis of the right wrist.  An August 
1998 rating decision granted service connection for 
deQuervain's tenosynovitis of the right wrist, and assigned a 
10 percent rating.  

In March 2004, the Veteran filed a claim for an increased 
rating for deQuervain's tenosynovitis of the right wrist, 
stating that her condition had severely worsened over time.

On a VA examination in September 2004, the Veteran complained 
of pain and a popping sensation in the right wrist.  Range of 
motion in the right wrist, as measured by goniometer, to the 
point of pain, was dorsiflexion to 23 degrees, palmar flexion 
to 22 degrees, ulnar deviation to 18 degrees, and radial 
deviation to 15 degrees.  She had some tremors of the right 
hand when she moved her wrist into the above range of 
motions.  There was no additional range of motion loss due to 
pain, fatigue, weakness, lack of endurance or incoordination 
following repetitive use.  There was no tenderness in the 
right wrist, although there was guarding on examination.  

On a VA examination in April 2008, the Veteran was evaluated 
for deQuervain's tenosynovitis.  She complained of pain, 
limitation of motion, and a popping sensation in the right 
wrist, as well as numbness in the right hand.  She had a past 
diagnosis of ulnar neuropathy, but the examiner noted that 
ulnar neuropathy was not the condition currently at issue.  
She was reportedly ambidextrous, using her left hand for 
writing, and her right hand for sports and picking up her 
purse.  Range of motion in the right wrist, as measured by 
goniometer, to the point of pain, was dorsiflexion to 50 
degrees, palmar flexion to 34 degrees, ulnar deviation to 25 
degrees, and radial deviation to 21 degrees.  There was no 
additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use. There was tenderness in the right wrist, but 
no weakness.  X-rays were normal.  The diagnosis was 
deQuervain's tenosynovitis of the right wrist.   

The Veteran is in receipt of a 10 percent rating for 
deQuervain's tenosynovitis, rated under diagnostic code 5215.  
As compared with normal range of motion dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees, overall, the 
Veteran has limitation of motion in the right wrist.  See 
38 C.F.R. § 4.71a, Plate II (2008).  However, a 10 percent 
rating is the maximum rating provided based on limitation of 
motion of the wrist.  38 C.F.R. § 4.71a, Code 5215.  Higher 
ratings are provided for ankylosis of the wrist.  See 
38 C.F.R. § 4.71a, Code 5214.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  
Ankylosis, favorable or unfavorable, has not been shown.  The 
VA examinations also found that there was no additional range 
of motion loss due to pain, fatigue, weakness, lack of 
endurance or incoordination following repetitive use.  Thus, 
no additional functional impairment has been shown.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The September 2004 VA examination noted that she had some 
tremors of the right hand when she moved her wrist into the 
above range of motions.  However, this symptom was not noted 
in April 2008.  Moreover, the Veteran is service-connected 
for deQuervain's tenosynovitis of the right wrist, and 
symptomatology associated with the right hand has not been 
medically attributed to the service-connected right wrist 
condition.  In this regard, during the hospitalization from 
March to April 2004, for treatment of chronic pain, symptoms 
involving the right hand were thought to be consistent with 
carpal tunnel syndrome.  It was also noted that she met the 
criteria for a diagnosis of fibromyalgia, based on symptoms 
including bilateral wrist pain; service connection is not in 
effect for fibromyalgia.  In July 2004, nerve conduction 
studies disclosed ulnar neuropathy.  Later, due to symptoms 
including stiff and swollen metacarpophalangeal joints, she 
was evaluated in the rheumatoid arthritis clinic; in July 
2007, she was noted to have had a weakly positive rheumatoid 
factor test, and subsequent records show her continued 
treatment for rheumatoid arthritis.  However, service 
connection is only in effect for deQuervain's tenosynovitis 
of the right wrist, and not for any of these other conditions 
affecting the right upper extremity.  

With respect to whether the facts warrant referral for 
extraschedular consideration, at the time of the September 
2004 VA examination, the Veteran stated that she was let go 
from her last job four years earlier because she could not 
type fast enough, and that now she could not lift covers off 
anything in the kitchen or anything heavy.  Her husband and 
nine-year old son helped her.  She said that she could not 
work for more than 30 minutes at a time on the computer.  On 
the April 2008 VA examination, she said that she could not 
type fast or for long period of time, and could not lift 
anything heavy.  The Veteran also contends that while she was 
employed as a grocery store clerk, she dropped 1-gallon 
cartons of milk, which she attributes to her service-
connected deQuervain's tenosynovitis.  However, as noted 
above, in November 2005, she reported to a VA vocational 
rehabilitation counselor that she had left a cashier job at a 
supermarket because salary increases had not been given, and 
a job as a cashier at a drug store because of childcare 
issues.  

Moreover, VA examinations found that she did not have 
weakness, incoordination, or additional impairment with 
repetitive motions due to deQuervain's tenosynovitis of the 
right wrist.  As discussed above, she has had a number of 
other diagnoses of non-service-connected conditions applied 
to her right upper extremity symptoms.  She, as a layperson, 
is not competent to attribute the symptoms to her 
deQuervain's tenosynovitis of the right wrist.  

The Board also observes that the rating schedule, which 
provides for a higher evaluation based on ankylosis, is 
adequate.  The rating criteria reasonably describe the 
claimant's disability level and the symptomatology which has 
been medically attributed to deQuervain's tenosynovitis of 
the right wrist, i.e., limitation of motion, without 
additional functional impairment.  Therefore, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for extraschedular consideration is required.  See 
Thun, supra.

In conclusion, the evidence does not more closely approximate 
the criteria for a higher rating for deQuervain's 
tenosynovitis of the right wrist, and the preponderance of 
the evidence is against the claim for a higher rating for the 
condition.  The rating criteria are adequate, and there are 
no distinct periods of time during the appeal period during 
which the disability would warrant a higher rating.  The 
preponderance of the evidence is against the claim; 
therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  

III.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in December 2005, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claim for 
service connection for a left wrist condition, based on new 
and material evidence.  She was advised of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, there are additional notice 
requirements that must be met in a case involving a prior 
finally denied claim.  Specifically, the notice should 
explain what type of evidence would constitute "new" and 
"material" evidence, generally in the context of examining 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet.App. 
1, 10 (2006).  The December 2005 letter notified the Veteran 
of the requirement that she submit new and material evidence 
to reopen her claim for service connection for left wrist 
strain residuals, and those terms were explained.  In 
addition, she was informed of the bases for the denial in the 
prior decision, and of the evidence that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  She was told that her claim had been 
previously denied because the evidence did not show the 
condition in service.  She was further informed of the 
evidence required to substantiate the secondary service 
connection aspect of the claim.  Later, in a letter dated in 
September 2007, she was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the increased rating claims, the Veteran must 
be notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case the September 2007 letter informed the Veteran 
that in order for an increased rating, evidence must show the 
condition had become worse.  The notice also provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected her.  She was 
told that a disability rating will be determined under the 
rating schedule, with ratings ranging from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  The specific 
rating criteria were provided in the November 2004 statement 
of the case.  

Although none of the above notification was provided before 
the initial adjudication of the claims on appeal, all issues 
were subsequently readjudicated in June 2008, and a 
supplemental statement of the case was provided at that time.  
Therefore, any timing defect in the provision of this aspect 
of the notice was harmless error.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.    

With respect to the duty to assist, all available service 
medical and personnel records have been obtained.  While the 
RO was unable to obtain any verification of the Veteran's 
service in the Navy reserve after she was discharged from 
active duty, the service treatment records associated with 
that service are of record, and show that she enlisted in 
October 1994, and was discharged to Inactive Ready Reserve 
(IRR) in November 1995.  All identified post-service VA 
medical records have been obtained, and the Veteran states 
that all of her treatment has been at the VA.  A copy of her 
complete file was obtained from SSA.  Her VA vocational 
rehabilitation file has been associated with the claims file.  

VA examinations were provided concerning the increased rating 
issues in March 2004, September 2004, September 2005, and 
April 2008, and, together with the treatment records, provide 
a comprehensive picture of the Veteran's disabilities 
throughout the appeal period.  Furthermore, with a claim to 
reopen, VA does not have a duty to obtain a medical opinion 
if the claim is not reopened.  The VCAA explicitly states 
that, regardless of any assistance provided to the claimant, 
new and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate her claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an opinion is not required. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence to reopen a claim for service 
connection for chronic left wrist strain residuals has not 
been received; the June 1999 decision remains final, and the 
appeal is denied.  

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for decreased sensation 
in the right lower extremity associated with degenerative 
disc disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for decreased sensation 
in the left lower extremity associated with degenerative disc 
disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for deQuervain's 
tenosynovitis of the right wrist is denied.


REMAND

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disability, an examination must 
be provided to address whether she has a current psychiatric 
disability that is due to service or to any events that 
occurred in service, or to service-connected disabilities.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this regard, while an outpatient 
treatment record dated in November 2002 noted depression 
secondary to back pain, in March 2004, the Veteran was noted 
to be depressed secondary to pain in general, and she has a 
number of non-service-connected painful conditions, including 
fibromyalgia and rheumatoid arthritis.  The most recent 
psychiatric diagnosis, in March 2008, was of anxiety 
disorder, pain disorder with both psychological factors and a 
general medical condition, breathing related sleep disorder, 
and narcissistic personality traits.  She also contends that 
she has an acquired psychiatric disability related to various 
military experiences.  However, as there are numerous 
instances in the claims file in which the Veteran's reported 
history is inconsistent with her earlier histories and/or the 
earlier contemporaneous record, the claims file must be 
reviewed by the examiner, and the examiner must clearly 
identify the evidence relied upon in the opinion, in order 
for the Board to be able to assess the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (The Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed Cir. 2006) (Board must determine whether lay 
evidence is credible, in light of factors such as possible 
bias or conflicting statements, and the presence or absence 
of contemporaneous medical evidence).  

Concerning the claim for service connection for a cervical 
spine condition, the Veteran contends that she has a cervical 
spine condition that is secondary to her service-connected 
right wrist condition.  However, she also contends that she 
injured her cervical spine in motor vehicle accidents in 
service, and that she has had pain since then.  Service 
treatment records show that on an unrecorded date the Veteran 
was in a motor vehicle accident, and complained of back 
stiffness.  On examination, the neck was tender to palpation.  
Accordingly, she must be afforded an examination to determine 
whether she has a current cervical spine condition related to 
the in-service motor vehicle accident.  See, e.g, Locklear, 
supra.

Finally, with respect to her claim for service connection for 
right ulnar neuropathy, she was granted service connection 
for deQuervain's tenosynovitis of the right wrist due to 
service treatment records showing deQuervain's tenosynovitis 
after an injury in July 1991, and she claims service 
connection for right ulnar neuropathy secondary to service-
connected deQuervain's tenosynovitis of the right wrist.  
However, service treatment records also show that in March 
1991, she sustained blunt trauma to the right wrist/hand 
while playing racquetball.  She had limitation of motion and 
decreased strength on extension, as well as tenderness to 
palpation.  Therefore, an examination should be provided to 
determine whether ulnar neuropathy, if present, is related to 
deQuervain's tenosynovitis or to the earlier in-service 
injury in March 1991.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether she has 
an acquired psychiatric disability, 
including anxiety and depression, which is 
related to service or service-connected 
disabilities, i.e., degenerative disc 
disease of the lumbar spine with decreased 
sensation in the lower extremities, 
deQuervain's tenosynovitis of the right 
wrist, sinusitis, and/or temporomandibular 
articulation.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner should provide 
a diagnosis for all psychiatric conditions 
currently present.  The examiner should 
then address the following: 
*  Whether any current acquired 
psychiatric disability was of service 
onset, or related to any events which 
occurred in service;
*  Whether any current acquired 
psychiatric disability was caused or 
aggravated by service-connected 
disabilities, listed above.  
The opinion must contain a rationale for 
the conclusions reached, and specifically 
identify the evidence upon which the 
conclusions are based.  If there is 
inconsistent evidence relevant to the 
opinion, the examiner should explain the 
reasons for accepting one version over 
another, in particular, any medical basis 
for finding one version more probative.  

It would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

2.  Schedule the Veteran for a VA 
examination for opinions as to the 
following:
(a) Cervical spine:
*  Whether the Veteran has a chronic 
cervical spine disability, and, if so, 
whether such is related to an undated 
report of a motor vehicle accident in 
service, with findings of tenderness to 
palpation in the neck.


(b) Right ulnar neuropathy:
*  Whether the Veteran has chronic ulnar 
neuropathy of the right upper extremity 
(see EMG/NCV dated July 16, 2004), and, if 
so, whether the condition is etiologically 
related to:
*  Blunt trauma to the right wrist/hand 
sustained in service in March 1991, or
*  Service-connected deQuervain's 
tenosynovitis of the right wrist.

The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  The 
complete rationale for all opinions 
expressed must be provided, with 
identification of the specific evidence 
relied upon.  It would be helpful if the 
examiner would use the following language 
in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues of service 
connection for an acquired psychiatric 
disability, a cervical spine disability, 
and ulnar neuropathy of the right upper 
extremity, on direct and secondary bases, 
in light of all evidence of record, to 
specifically include all evidence received 
since the June 2008 supplemental statement 
of the case.  If the benefit sought 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


